FILED
                            NOT FOR PUBLICATION                              FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10580

               Plaintiff - Appellee,             D.C. No. 4:09-cr-01120-DCB

  v.
                                                 MEMORANDUM *
MANUEL DE JESUS RUAN-ROCHIN,
a.k.a. Manuel Ruan-Rochin,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Manuel de Jesus Ruan-Rochin appeals from the 60-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute

approximately 1,601 kilograms of marijuana, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1) and 841(b)(1)(A)(vii). Pursuant to Anders v. California, 386 U.S.

738 (1967), Ruan-Rochin’s counsel has filed a brief stating there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      The motion to file a corrected brief is granted. The amended brief received

on December 2, 2011, is deemed filed.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                  10-10580